DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, 24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites feature bullet points as “(i) to (iv)” concurrently with claim 22 which also recites similar numerals. However, claims 24, and 26-28 refer to combinations of these numerals. These numerals should be changed for respective limitations to be different from one another to avoid any confusion. For example, claims 22 and 24 should use “(a), (b), etc”. or vice versa.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 29, 31, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0024294 to Wang et al.
Wang discloses in the abstract and figures 2, 5A-5E, a multi-fiber splice protector comprising:
A method for fabricating a fiber optic cable assembly, the method comprising: fusion splicing (abstract) stripped ends of a first plurality of optical fibers of a first fiber optic cable section with stripped ends of a second plurality of optical fibers of a second fiber optic cable section to form a plurality of splice joints that join the stripped ends of the first and second pluralities of optical fibers to form a plurality of fusion spliced optical fibers (paragraph 35); arranging a multi-fiber splice protector comprising a strength member around the plurality of splice joints (figures 5A-5E); fitting at least a portion of the multi-fiber splice protector through a spring aperture defined by a spring (311), and through a spring push member aperture defined by a spring push member (either 210 or opposing side of spring); securing a portion of the second cable assembly to the spring push member with a crimp band (26); and fitting a boot (28, 32, 34 or 36) around the crimp band and at least a portion of the spring push member.
As to claim 31, all the spring components are housed within the assembly 20.
As to claim 35, the jacket is split for the fusion splicing (figure 5E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 26-28, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Wang above discloses the claimed structure for the listed claims as a whole or in combination except for specific widths or jacket split lengths. It is noted that setting widths or splicing jacket lengths are common practices in the art and selecting a specific dimension would be well within the ordinary skill of one in the art.
It would have been obvious to one having ordinary skill in the art as a matter of obvious design choice to select a preferred dimension for length or width since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 24-25, and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Allowable subject matter is disclosed below.
Claim 1 is allowed. The prior art made of record fails to explicitly disclose or reasonably suggest the splice joint where one portion is in a U-shape longitudinally having an additional second portion that “extends” this joint longitudinally with an upper and lower wall section that run parallel to one another (see Applicant figures 7A-7C). Dependent claims are allowable by virtue of dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2022/0163722.
US 2021/0116661. 
US 2020/0081218. 
US 2016/0170154 (spring members, crimp, boot, etc).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874